Wilson, Judge:
Plaintiffs moved for a rehearing of the decision and judgment entered herein on October 11, 1967, in Frank P. Dow Co., Inc., et al. v. United States, 59 Cust. Ct. 697, R.D. 11370.
Defendant’s response does not object to the motion “solely for the purpose of entering judgment, in the interests of justice, in accordance with the stipulation attached hereto and made a part hereof.”
The said stipulation, signed by counsel for the respective parties, is as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court as follows :
1. That the merchandise covered by the reappraisesment appeals listed in schedule “A” attached hereto, consists of structural shapes, plates and bolts which were appraised on the basis of constructed value as defined in section 402(d) of the Tariff Act of 1930 and that plaintiff agrees that constructed value is the proper basis of appraisement.
2. That the constructed values as defined in said section 402(d) for the imported structural shapes, plates and bolts are as follows:
Structural shapes - unit invoice prices plus 7.955%
Plates-unit invoice prices plus 1.973%
Bolts - unit invoice prices less 5.273%
3. That the appeals to reappraisement enumerated in schedule “A” hereto attached and made a part hereof may be submitted on this stipulation, and are limited to the merchandise and the issues described herein and abandoned in all other respects.
Based upon the foregoing, the decision in R.D. 11370 is hereby amended to indicate the following constructed values, as defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, for-the imported merchandise:
Structural shapes-unit invoice prices plus 7.955%
Plates - “ “ “ “ 1.973%
Bolts - “ “ “ less 5.273%
An amended judgment will be entered accordingly.